Citation Nr: 0936409	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-10 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a depressive 
disorder.

6.  Entitlement to service connection for bilateral pes 
planus.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1978 and had subsequent service in the United 
States Army Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 2005, March 2006, and July 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas, which 
denied the benefits sought on appeal.  The Veteran appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review.  The Board remanded the case for 
further development in August 2007.  The case has since been 
returned to the Board for appellate review.

A hearing was held on April 12, 2007, in Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain the Veteran's records from the 
Social Security Administration (SSA), to verify his service 
dates in the United States Army Reserve, to obtain his 
complete service treatment records, and to afford him a VA 
examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In this case, the Board observes that the Veteran is in 
receipt of monthly disability benefits from the Social 
Security Administration (SSA).  Although the Veteran did 
submit a copy of a March 2009 notice letter informing him 
that he was entitled to receive monthly disability benefits 
beginning that month, the evidence of record does not include 
a copy of the actual decision to grant benefits or the 
records upon which that decision was based.  Under 38 
U.S.C.A. § 5107(a), VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  Where there has been a determination that a 
veteran is entitled to SSA benefits, the records concerning 
that decision are often needed by VA for evaluation of 
pending claims and must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should 
obtain and associate such records with the Veteran's claims 
file.

In addition, the Board previously remanded the case for 
further development in August 2007.  In pertinent part, the 
Board indicated that verification of the Veteran's service 
was necessary because it was unclear when the Veteran served 
in the United States Army Reserve and there was no indication 
as to the dates of his periods of active duty for training 
and inactive duty for training.  

Following the remand, the Appeals Management Center (AMC) 
requested that the National Personnel Records Center (NPRC) 
verify each period of active duty for training and inactive 
duty for training that the Veteran attended.  NPRC responded 
that a copy of the Veteran's DA Form 20 was being forwarded.  
However, the Board notes that a copy of that record was 
already associated with the claims file, and it does not 
provide the Veteran's periods of active duty for training and 
inactive duty for training.  

The AMC did later send a letter to the Veteran in March 2008 
requesting that he provide some identifying information 
regarding his Army Reserve unit.  The Veteran responded later 
that month and indicated that he had served in the United 
States Army Reserve Unit, Second Battalion until August 1983 
and provided the mailing address for that unit.  He also 
stated that he had active duty for training in April 1982 and 
June 1983, and submitted copies of service records showing 
that he had active duty for training for 12 days beginning on 
June 21, 1982, and from July 21, 1983, to August 6, 1983.  
However, assuming that he had typical reserve service, the 
Veteran would have been required to perform periods of active 
duty for training roughly two weeks every year, yet no other 
attempt was made to ensure that all periods of active duty 
for training and inactive duty for training had been 
verified.  Therefore, the RO should make another attempt to 
verify the dates of the Veteran's service in the United 
States Army Reserve.

In addition, the Board had also remanded the case in part 
because the Veteran's service treatment records were 
incomplete.  Despite a request for such records by the RO, an 
October 1980 radiographic report, a March 1983 annual 
physical examination report, and dental records were the only 
service treatment records associated with the claims file at 
that time.  The Board noted that in cases where the veteran's 
service treatment records are unavailable, through no fault 
of the veteran, there is a "heightened duty" to assist the 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board concluded 
that an additional attempt should have been made to locate 
the Veteran's service treatment records because prior 
requests for such records may have been unsuccessful due to 
the delay of records migration between the Army, the Records 
Management Center (RMC), the Army Reserve, and the National 
Personnel Records Center (NPRC).  It was specifically noted 
that the RMC, NPRC, and Army Reserve Personnel Center should 
be contacted as well as any other appropriate entity.  

Following the August 2007 remand, the AMC did request that 
NPRC furnish the Veteran's complete service treatment 
records.  A response was received later that month indicating 
that those records had been sent to the RO in Little Rock, 
Arkansas.  In December 2008, the AMC contacted the RO 
inquiring whether the Veteran's records may be located at 
that facility.  The RO indicated that they only had a 
temporary file containing the Veteran's personnel 
qualification records and that there were no medical records.  
However, no other attempt was made to obtain the Veteran's 
complete service treatment records.  In fact, it does not 
appear that the RMC or Army Reserve Personnel Center were 
ever contacted.  Therefore, the RO should make an additional 
attempt to obtain and associate with the claims file the 
Veteran's complete service treatment records.

Moreover, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claims for 
service connection.  In the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  

Post-service medical records do document complaints and 
treatment for various disorders, including a follicular rash 
on the Veteran's trunk and back, tinea corporis, 
gastroesophageal reflux disease, hearing loss, tinnitus, a 
depressive disorder, and bilateral pes planus. 
The Board also notes that the Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See 
also Charles v. Principi, 16 Vet. App. 370, 274 (2002) 
(finding veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (noting competent lay evidence requires facts 
perceived through the use of the five senses); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303 (2007).  In this case, the Veteran has 
alleged that he was treated for a skin rash in 1976 while on 
a field training exercise in Germany and that he experienced 
indigestion, pain, stomach soreness, and frequent blood in 
his stool in 1976 in Germany.  He has also claimed that he 
began having hearing problems in 1976 and developed ringing 
in his ears in 1977, which he attributes to loud noise 
exposure during live firing training.  Similarly, he contends 
that his depression and bilateral pes planus began in and was 
treated during his period of service.  

Nevertheless, the evidence of record does not include a 
medical opinion based on a complete review of the medical 
evidence addressing whether the Veteran's claimed disorders 
are related to his military service.  38 C.F.R. § 
3.159(c)(4)(i).  As such, there is insufficient evidence to 
decide the case.  Therefore, the Board concludes that a VA 
examination and medical opinion are necessary for the purpose 
of determining the nature and etiology of the claimed 
disorders.

The Board emphasizes "that a remand by the Board confers on 
the veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, compliance with the 
terms of the remand is necessary prior to further appellate 
review, and if not, "the Board itself errs in failing to 
ensure compliance."  Id.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:
1.  The RO should obtain and associate 
with the claims file the Social Security 
Administration (SSA) decision to award 
benefits to the Veteran and the records 
upon which that decision was based.  If 
the search for such records has negative 
results, the claims file must be 
properly documented as to the 
unavailability of these records.

2.  The RO should request verification 
of the dates the Veteran served in 
United States Army Reserve, to include 
the dates for each period of active duty 
for training and inactive duty for 
training that he attended.

3.  The RO should contact the National 
Personnel Records Center (NPRC), Army 
Reserve Personnel Center, Records 
Management Center (RMC), and any other 
appropriate location, to request the 
complete service treatment records of 
the Veteran, as well as any other 
appropriate records repository to which 
pertinent service medical records may 
have been sent.  

As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  The Veteran should be 
notified of the RO's attempts to locate 
his medical records from his military 
service, as well as any further action 
to be taken.

4.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any skin disorder, stomach 
disorder, hearing loss, tinnitus, 
depressive disorder, and bilateral pes 
planus that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and to identify 
all current disorders.  For each 
disorder identified, the examiner should 
whether it is at least as likely as not 
that the current disorder is causally or 
etiologically related to the Veteran's 
military service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


